                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

SOLAS OLED LTD.,                                  §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §    CIVIL ACTION NO. 2:19-CV-00152-JRG
                                                  §
SAMSUNG  DISPLAY   CO.,  LTD.,                    §
SAMSUNG ELECTRONICS CO., LTD.,                    §
SAMSUNG ELECTRONICS AMERICA,                      §
INC.,                                             §
                                                  §
                Defendants.                       §

                                               ORDER

       Before the Court is Defendants Samsung Display Co., Ltd., Samsung Electronics Co., Ltd.

and Samsung Electronics America, Inc.’s (collectively, “Defendants”) Unopposed Motion for

Expedited Briefing Schedule on Motion to Stay (the “Motion to Expedite”). (Dkt. No. 119.) In the

Motion to Expedite, Defendants request an expedited briefing schedule for their Motion to Stay

(Dkt. No. 118). Plaintiff Solas OLED Ltd. does not oppose the Motion to Expedite.

       Having considered the Motion to Expedite and its unopposed nature, the Court is of the

opinion that the Motion to Expedite should be and hereby is GRANTED. Accordingly, it is

ORDERED that the following briefing schedule shall apply to the Motion to Expedite until further

Order of this Court:

                       Event                                         Date
 Opening Brief                                    June 25, 2020
 Opposition Brief                                 July 2, 2020
 Reply Brief                                      July 7, 2020
 Sur-Reply Brief (if a reply brief is filed)      July 10, 2020
So ORDERED and SIGNED this 26th day of June, 2020.




                                         ____________________________________
                                         RODNEY GILSTRAP
                                         UNITED STATES DISTRICT JUDGE




                                    2
